DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al (US 2015/0043216; hereinafter Du).
Regarding claim 1, Fig 3 of Du discloses a light –emitting device comprising:
a conductive member (250; Fig 3; ¶ [0035]);
a holding member (230; Fig 3; ¶ [0029]) holding the conductive member (250; Fig 3; ¶ [0035]), at least a part of the conductive member (250; Fig 3; ¶ [0035]) being inserted (Fig 3) in the holding member (230; Fig 3; ¶ [0029]);

a cover member (200; Fig 3; ¶ [0029]) covering the holding member (230; Fig 3; ¶ [0029]), 
wherein the conductive member (250; Fig 3; ¶ [0035]) has exposed portions (Conductive member/wires (250) protruding out of holding member; Fig 3) exposed outward from the holding member (230; Fig 3; ¶ [0029]), and
the cover member (200; Fig 3; ¶ [0029]) covers all the exposed portions (Fig 3).

Regarding claim 6, Fig 3 of Du discloses the cover member (200; Fig 3; ¶ [0029]) is engaged with the holding member by sliding (¶ [0029]; Fig 3).

Regarding claim 7, Fig 3 of Du discloses the conductive member is provided with:
a first connection portion (wires connected to LED (214) and mounted on board 212; Fig 3) connected to the light emitting element (214; Fig 3; ¶ [0031]);
a second connection portion (250/240; connecting wires inside holding member (230); Fig 3; ¶ [0035]) connected to an electric power source (¶ [0035]);
the holding member is provided with:
a mounting portion (212; Fig 3; ¶ [0031]) holding the first connection portion (wires connected to LED (214) and mounted on board 212; Fig 3); and

the mounting portion (212; Fig 3; ¶ [0031]) and the accommodating portion (234; Fig 3; ¶ [0034]) are not vertically overlapping (at least not entirely; Fig 3) each other.

Regarding claim 8, Fig 3 of Du discloses an upper surface of the mounting portion (212; Fig 3; ¶ [0031]) and an upper surface of the accommodating portion (234; Fig 3; ¶ [0034]) are substantially on the same plane (Fig 3);
the conductive member (250; Fig 3; ¶ [0035]) is bent such that the first connection portion (wires connected to LED (214) and mounted on board 212; Fig 3) is above (Fig 3) the second connection portion (250/240; connecting wires inside holding member (230); Fig 3; ¶ [0035]) in side view.

Regarding claim 11, Fig 3 of Du discloses the mounting portion has a heat sink portion (236; Fig 3; ¶ [0034]).

Regarding claim 12, Fig 3 of Du discloses the conductive member (250; Fig 3; ¶ [0035]) has:
a vertically extending portion (250; Fig 3) extending in a vertical direction; and 
a circuit portion (220; Fig 3; ¶ [0032]) connecting one end of the vertically extending portion and the first connection portion (wires connected to LED (214) and mounted on board 212; Fig 3), and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (US 2015/0043216; hereinafter Du) as applied to claim 1 and further in view of Doan et al (US 2012/0092852; hereinafter Doan).
Regarding claim 2, Du discloses that the cover member (200; Fig 3; ¶ [0029]) made of glass (¶ [0030]) is disposed at a position facing the light emitting element (214; Fig 3; ¶ [0031]).
However Du does not expressly disclose the cover member has a lens portion.
In the same field of endeavor, Doan discloses a cover made of glass can be lens portion (¶ [0019]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the cover member has a lens portion as taught by Doan as the lens can be configured to protect the light source 


    PNG
    media_image1.png
    882
    730
    media_image1.png
    Greyscale

Fig 3_edited

Regarding claim 3, Fig 3 and above Fig 3_edited of Du discloses the cover member (200; Fig 3; ¶ [0029]) has:
an upper surface portion (Fig 3) where the lens portion is formed; and
a side surface portion (Fig 3) where a second engagement portion (Second Engagement portion; Fig 3_edited) is formed, the second engagement portion being engaged with a first engagement portion (First Engagement portion; Fig 3_edited) provided in a side portion of the holding member (230; Fig 3; ¶ [0029]), and
the second engagement portion (Second Engagement portion; Fig 3_edited) is formed at a position (Fig 3_edited) not overlapping the lens portion in top view (Fig 3).



Regarding claim 5, Fig 3 of Du discloses an upper surface portion of the cover member (200; Fig 3; ¶ [0029]) and an upper surface portion of the holding member (230; Fig 3; ¶ [0029]) are substantially on the same plane in side view (Fig 3).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (US 2015/0043216; hereinafter Du).
Regarding claim 9, Fig 3 of Du does not expressly disclose a hole is vertically formed in a lower surface of the mounting portion, and
a distance between the conductive member and a lower surface of the mounting portion exceeds a distance between the conductive member and an upper surface of the mounting portion.
In the same field of endeavor, Fig 5 of Du discloses a hole (2124; Fig 5; ¶ [0039]) is vertically formed (Fig 5) in a lower surface of the mounting portion (212; Fig 5; ¶ [0039]) and
a distance (Fig 3) between the conductive member (250; Fig 3; ¶ [0035]) and a lower surface of the mounting portion (2120; Fig 5; ¶ [0038]) exceeds (Fig 3) a distance between the conductive member (250; Fig 3; ¶ [0035]) and an upper surface of the mounting portion (2122; Fig 5; ¶ [0038]).


Regarding claim 10, Fig 3 of Du does not expressly disclose a hole is vertically formed in a lower surface of the mounting portion, and
the hole is blocked by a blocking member.
	In the same field of endeavor, Fig 5 of Du discloses a hole (2124; Fig 5; ¶ [0039]) is vertically formed (Fig 5) in a lower surface of the mounting portion (212; Fig 5; ¶ [0039]) and the hole is blocked (at least partially) by a blocking member (¶ [0038]).
	Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a hole is vertically formed in order to increase light usage efficiency (¶ [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hsu (US 2012/0275157; Missing some of the limitations such conductive member being inserted in the holding member)
Inoguchi (US 2004/0208210; Missing some of the limitations such conductive member being inserted in the holding member)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895